Citation Nr: 1522896	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for an acquired psychiatric disorder is warranted.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to April 1992, to include service in Saudi Arabia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD and his claim for service connection for IBS. 

In September 2014, the Veteran testified at a Board hearing (Travel Board) before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Board notes that the record shows additional psychiatric diagnoses, to include depressive disorder not otherwise specified (NOS).  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2014). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for PTSD pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

As a final preliminary matter, the Board notes that this appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals a copy of the September 2014 hearing transcript and VA treatment records dated through October 2013; such records were considered in the October 2013 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

The Board's decision as to the petition to reopen a claim for service connection for PTSD is detailed below.  The reopened claim, as well as the claim for service connection for IBS, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a final decision issued in September 2006, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD.

2.  Evidence added to the record since the final September 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

1.  The September 2006 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.         §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. 
§ 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were pending at the Board but not decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The petition to reopen a claim for service connection for PTSD was last denied in a September 2006 rating decision and the Veteran was notified of this denial in a September 2006 letter; the claim had been previously denied in rating decisions dated in May 1998 and March 2002.  At the time of the decision, the RO considered the Veteran's service treatment and personnel records, VA treatment records dated from November 2005 to July 2006, various private treatment records, a February 1998 VA examination report and the Veteran's statements. The RO noted the Veteran's claimed stressors; however, the RO determined that such descriptions did not allow for verification.   Additionally, the medical evidence of record, to include the February 1998 VA examination, failed to show that the Veteran met the diagnostic criteria for any mental disorder.  Therefore, the RO denied the Veteran's claim on the basis that there were no verified stressors that would permit a grant of service connection for PTSD.  As the Veteran did not filed a notice of disagreement with respect to this decision, and new and material evidence was not received within one year of the notice of this decision, the September 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; 38 C.F.R.          § 3156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record subsequent to the September 2006 rating decision includes a May 2009 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781) in which the Veteran detailed his combat experiences in Iraq and Saudi Arabia during the Gulf War.  During his September 2014 hearing, the Veteran further detailed his combat exposures in Kuwait, including seeing missiles overhead and burned bodies.  Also added to the record since the September 2006 rating decision are various clinical reports, including a March 2011 VA treatment note reflecting a positive PTSD screen and a January 2011 VA treatment note that lists chronic PTSD as an active problem.  The Board notes that while the Veteran declined to detail his in-service stressors during the October 2013 VA examination, he indicated during his September 2014 hearing that he was now willing to discuss his experiences during a VA examination.

While the Veteran's reported combat stressors and the clinical records suggesting a possible current PTSD diagnosis received since the September 2006 are not conclusive as to the matter, such raise a reasonable probability of substantiating the claim in light of the bases of the prior denial.   Moreover, the current assertions by the Veteran, to include in sworn testimony to the undersigned, contain greater detail surrounding the stressors coincident with the Veteran's service, particularly those related to his fear of attacks by the enemy.  Thus, these lay statements received in conjunction with the claim to reopen, being not entirely cumulative of statements of record at the time of the September 2006 rating decision, represent new evidence.

As the credibility of the assertions in this new evidence as to the stressors the Veteran experienced during service must be presumed, such statements as well as the clinical reports suggesting a possible current PTSD diagnosis, raise a reasonable probability of substantiating the claim.  Justus, supra.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for PTSD. 38 C.F.R. § 3.156(a); Shade, supra. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Pertaining to the Veteran's service connection claims, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder and IBS. 	   

With regards to the Veteran's claimed acquired psychiatric disorder, he has alleged suffering from PTSD as a result of his combat service in the Gulf War.  The Board notes that the Veteran's military occupational specialty (MOS) was listed as a medical supply specialist and service personnel records confirm that he participated in Defense of Saudi Arabia and Defense of Kuwait and that he was stationed in Saudi Arabia from December 2009 to May 1991.

An October 2013 VA examiner noted that the Veteran was unable or unwilling to discuss any of the experiences while deployed to the Gulf War zone and opined that, in the absence of any disclosure by the Veteran or the provision of any information regarding his military experiences, there was no basis for ascertaining the presence or absence of any current impact, in terms of any possible traumatic experiences in the Veteran's history.  However, the examiner did diagnose the Veteran with depressive disorder NOS; no etiology opinion was provided for that disability.  The Board also notes that, during his September 2014 hearing, the Veteran indicated that he was willing to attend a VA examination and provide information regarding his stressors.  Therefore, in light of the deficiencies detailed above and the Veteran's assertions at the September 2014 hearing that he was now willing to cooperate with a VA examiner, a new examination is required in order to ascertain the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD and depressive disorder NOS.  Moreover, as the adjudication by the AOJ does not reflect consideration of the liberalizing amendments in question as codified at 38 C.F.R. § 3.304(f)(3), this remand will allow the AOJ to conduct the initial consideration of these amendments, thereby ensuring due process to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The Veteran also contends that he suffers from IBS as a result of his service.  Specifically, he contends that he was treated for stomach symptoms, including pain, bloating, gas and using the bathroom frequently, during service.  Service treatment records reflect complaints of stomach pain in May 1983, September 1984 and March 1985, an assessment of gastroenteritis in May 1983, lower stomach pains in May 1989 and an assessment of an abdominal muscle strain in June 1989.  Post-service treatment records reflect various gastrointestinal complaints and a diagnosis of gastroesophageal reflux disease (GERD).  The Board notes that although the Veteran testified during his September 2014 hearing that he had been diagnosed with IBS at VA, the treatment records contained in the record reflect no such diagnosis.  On remand, an opinion as to the nature and etiology of the Veteran's claimed IBS should be obtained.

The Board notes that, during the September 2014 hearing, the Veteran testified that he had sought treatment for depression and IBS from a private physician soon after service.  Such treatment records are not of record.  As such, the AOJ should contact the Veteran to obtain appropriate authorization so that any such treatment records can be obtained.    

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide appropriate authorization so that any private treatment records, to include those from the physicians referenced during the September 2014 hearing, may be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2  Obtain all VA treatment records from October 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any identified acquired psychiatric disorder, to include PTSD and depressive disorder, NOS.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD or any acquired psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-5.  If the examiner determines that the Veteran does not meet the DSM-5 criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with March 2011 positive PTSD screen and the January 2011 listing of chronic PTSD as an active problem.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active military service.  

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions. 

A rationale for any opinion offered should be provided.

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed IBS.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A) The examiner should note and detail all reported symptoms of IBS.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all gastrointestinal signs or symptoms.

(B) The examiner should specifically state whether the Veteran's gastrointestinal symptoms are attributed to a known clinical diagnosis, to include IBS and/or GERD.  The Board notes that the Veteran has already been awarded service connection for GERD.

(C)  If any symptoms of a gastrointestinal disorder, have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his complaints of stomach pain in May 1983. September 1984 and March 1985; an assessment of gastroenteritis in May 1983; lower stomach pains in May 1989; and an assessment of an abdominal muscle strain was made in June 1989.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions. 

A rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


